Title: To James Madison from Edmund Randolph, 25 April 1796
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond April 25. 1796.
The meeting, which I mentioned to you in my last letter, was this day held at the Capitol. Between 3 & 400 persons were present; a large proportion of whom were British merchants, some of whom pay for the British purchases of horses, their clerks, officers, who hold posts under the President at his will, stockholders—expectants of office—and many without the shadow of a freehold. Notwithstanding this, the numbers on the republican side, tho’ inferior, were inferior in a small degree only; and it is believed on good grounds, that the majority of freeholders were on the side of the house of representatives. Campbell and Marshall were the principal combatants, Arranged, as you know, without being told. Marshall’s argument was inconsistent, and shifting; concluding every third sentence with the horrors of war. Campbell spoke elegantly and forcibly; and threw ridicule and absurdity upon his antagonist with success. Mr. Clopton will receive two papers; one signed by the treaty men, many of whom he will know to have neither interest nor feeling in common with the citizens of Virginia, and to have been transplanted hither from England or Caledonia since the war; interspersed pretty considerably with fugitive tories, who have returned under the amnesty of peace.

The notice, which I sent you the other day, spoke of instructions and a petition; but Marshall, suspecting, that he would be outnumbered by freeholders, and conscious, that none should instruct, except those, who elect, quitted the idea of instructions, and betook himself to a petition, in which, he said, all the inhabitants of Richmond, tho’ not freeholders, might join. Upon which Campbell gave notice, that it would be published, that he (Marshall) declined hazarding the question on the true sense of the country. Very few of the people of the county were present; but ¾ of those, who were present, voted with Campbell. Dr. Foushee was extremely active, and influential. Shew this to J. Nicholas, to whom Wilson, now here, means to write. Yrs. very truly
E. R.
